OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08657 Pioneer Equity Income Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Equity Income Fund Schedule of Investments01/31/2011 Shares Value COMMON STOCKS - 99.1 % Energy - 12.8 % Integrated Oil & Gas - 7.7 % Chevron Corp. $ ConocoPhillips Marathon Oil Corp. QEP Resources, Inc. $ Oil & Gas Drilling - 1.5 % Helmerich & Payne Inc. $ Oil & Gas Exploration & Production - 2.2 % EQT Corp. (b) $ Oil & Gas Storage & Transportation - 1.4 % Spectra Energy Corp. $ Total Energy $ Materials - 9.1 % Diversified Chemical - 1.7 % E.I. du Pont de Nemours and Co. $ Diversified Metals & Mining - 2.5 % Compass Minerals International, Inc. (b) $ Paper Packaging - 0.7 % Sonoco Products Co. (b) $ Specialty Chemicals - 4.2 % Ecolab, Inc. $ Valspar Corp. (b) $ Total Materials $ Capital Goods - 10.0 % Aerospace & Defense - 1.5 % Lockheed Martin Corp. $ Northrop Grumman Corp. (b) $ Construction & Farm Machinery & Heavy Trucks - 0.8 % Trinity Industries, Inc. (b) $ Electrical Component & Equipment - 1.8 % Emerson Electric Co. $ Industrial Machinery - 5.9 % Gorman-Rupp Co. (b) $ Illinois Tool Works, Inc. Snap-On Inc. The Timken Co. $ Total Capital Goods $ Commercial Services & Supplies - 0.7 % Office Services & Supplies - 0.7 % Mine Safety Appliances Co. $ Total Commercial Services & Supplies $ Transportation - 1.1 % Railroads - 1.1 % CSX Corp. $ Norfolk Southern Corp. $ Total Transportation $ Automobiles & Components - 3.4 % Auto Parts & Equipment - 3.4 % Johnson Controls, Inc. $ Total Automobiles & Components $ Consumer Durables & Apparel - 1.4 % Apparel, Accessories & Luxury Goods - 1.4 % VF Corp. (b) $ Total Consumer Durables & Apparel $ Consumer Services - 1.3 % Leisure Facilities - 1.3 % Cedar Fair, L.P. $ Total Consumer Services $ Media - 0.7 % Publishing - 0.7 % Reed Elsevier Plc (b) $ Total Media $ Retailing - 2.5 % Distributors - 1.5 % Genuine Parts Co. (b) $ Home Improvement Retail - 1.0 % Lowe's Companies, Inc. $ Total Retailing $ Food & Drug Retailing - 0.9 % Food Distributors - 0.9 % Sysco Corp. $ Total Food & Drug Retailing $ Food Beverage & Tobacco - 7.7 % Packaged Foods & Meats - 7.7 % General Mills, Inc. $ H.J. Heinz Co., Inc. Hershey Foods Corp. (b) Sara Lee Corp. The J.M. Smucker Co. $ Total Food Beverage & Tobacco $ Household & Personal Products - 2.5 % Household Products - 2.5 % Clorox Co. (b) $ Colgate-Palmolive Co. $ Total Household & Personal Products $ Health Care Equipment & Services - 2.4 % Health Care Equipment - 2.4 % Baxter International, Inc. $ Becton, Dickinson & Co. $ Total Health Care Equipment & Services $ Pharmaceuticals & Biotechnology - 5.9 % Pharmaceuticals - 5.9 % Abbott Laboratories, Inc. $ Bristol-Myers Squibb Co. Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. $ Total Pharmaceuticals & Biotechnology $ Banks - 5.5 % Diversified Banks - 2.8 % U.S. Bancorp $ Wells Fargo& Co. $ Regional Banks - 2.2 % PNC Bank Corp. $ SunTrust Banks, Inc. $ Thrifts & Mortgage Finance - 0.5 % New York Community Bancorp Inc. (b) $ Total Banks $ Diversified Financials - 2.6 % Asset Management & Custody Banks - 1.7 % Northern Trust Corp. $ The Bank of New York Mellon Corp. $ Consumer Finance - 0.9 % American Express Co. $ Total Diversified Financials $ Insurance - 5.7 % Life & Health Insurance - 1.3 % Aflac, Inc. $ Property & Casualty Insurance - 4.4 % Chubb Corp. $ Cincinnati Financial Corp. (b) The Traveler Companies, Inc. $ Total Insurance $ Real Estate - 1.7 % Office Real Estate Investment Trust - 0.8 % Alexandria Real Estate Equities, Inc. (b) $ Specialized Real Estate Investment Trust - 0.9 % Nationwide Health Properties, Inc. $ Total Real Estate $ Software & Services - 0.5 % Data Processing & Outsourced Services - 0.5 % Automatic Data Processing, Inc. $ Total Software & Services $ Technology Hardware & Equipment - 0.8 % Computer Hardware - 0.8 % Hewlett-Packard Co. $ Total Technology Hardware & Equipment $ Semiconductors - 5.6 % Semiconductor Equipment - 0.5 % Applied Materials, Inc. $ Semiconductors - 5.1 % Analog Devices, Inc. $ Intel Corp. Microchip Technology, Inc. (b) Xilinx, Inc. (b) $ Total Semiconductors $ Telecommunication Services - 4.0 % Integrated Telecommunication Services - 4.0 % AT&T Corp. $ CenturyLink, Inc. (b) Frontier Communications Corp. Verizon Communications, Inc. $ Total Telecommunication Services $ Utilities - 10.3 % Electric Utilities - 3.0 % American Electric Power Co., Inc. $ DPL, Inc. Southern Co. $ Gas Utilities - 3.6 % AGL Resources, Inc. $ National Fuel Gas Co. Questar Corp. $ Multi-Utilities - 3.7 % Consolidated Edison, Inc. $ NSTAR (b) $ Total Utilities $ TOTAL COMMON STOCKS (Cost$660,010,918) $ Principal Amount ($) TEMPORARY CASH INVESTMENTS - 9.5% Value Securities Lending Collateral- 9.5 % (c) Certificates of Deposit: Bank of Nova Scotia, 0.35%, 9/29/11 $ BBVA Group NY, 0.86%, 7/26/11 BNP Paribas Bank NY, 0.29%, 2/8/11 Canadian Imperial Bank of Commerce NY, 0.27%, 4/27/11 DnB NOR Bank ASA NY, 0.25%, 3/7/11 National Australia Bank NY, 0.32%, 10/19/11 Nordea NY, 0.3%, 4/13/11 RoboBank Netherland NV NY, 0.31%, 8/8/11 Royal Bank of Canada NY, 0.42%, 12/2/11 SocGen NY,0.30%, 2/10/11 Westpac Banking Corp. NY, 0.42%, 12/6/11 $ Commercial Paper: American Honda Finance, 0.35%, 1/11/12 $ American Honda Finance, 1.05%, 6/20/11 Australia & New Zealand Banking Group, 0.89%, 8/4/11 Caterpillar Financial Services Corp., 1.05%, 6/24/11 CHARFD, 0.26%, 2/8/11 FAIRPP, 0.27%, 2/2/11 FAIRPP, 0.27%, 3/7/11 Federal Home Loan Bank, 0.35%, 6/1/11 General Electric Capital Corp., 0.39%, 4/28/11 General Electric Capital Corp., 0.38%, 6/6/11 OLDLLC, 0.27%, 3/11/11 Parfin, 0.27%, 2/14/11 SEB, 0.39%, 2/7/11 SOCNAM, 0.37%, 4/14/11 STDFIN, 0.6%, 2/8/11 STRAIT, 0.25%, 2/2/11 TBLLC, 0.27%, 2/2/11 Toyota Motor Credit Corp., 0.42%, 9/8/11 VARFUN, 0.26%, 2/14/11 VARFUN, 0.27%, 4/20/11 Wachovia, 0.40%, 3/22/11 Wachovia, 0.43%, 10/15/11 $ Tri-party Repurchase Agreements: Barclays Capital Plc, 0.21%, 2/1/11 $ Deutsche Bank Securities, Inc., 0.21%, 2/1/11 HSBC Bank USA NA, 0.21%, 2/1/11 RBS Securities, Inc., 0.22%, 2/1/11 $ Shares Money Market Mutual Funds: Dreyfus Preferred Money Market Fund $ Fidelity Prime Money Market Fund $ Total Securities Lending Collateral $ TOTAL TEMPORARY CASH INVESTMENTS (Cost$90,792,623) $ TOTAL INVESTMENT IN SECURITIES - 108.5% (Cost$750,803,541) (a) $ OTHER ASSETS AND LIABILITIES - (8.5)% $ TOTAL NET ASSETS - 100.0% $ (A.D.R.) American Depositary Receipt + Investment held by the Fund representing 5% or more of the outstanding voting stock of such company. (a) At January 31, 2011, the net unrealized gain on investments based on cost for federal income tax purposes of $761,765,241 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain (b) At January 31, 2011, the following securities were out on loan: Shares Description Value Alexandria Real Estate Equities, Inc. $ CenturyLink, Inc. Cincinnati Financial Corp. Clorox Co. Compass Minerals International, Inc. EQT Corp. Genuine Parts Co. Gorman-Rupp Co. Hershey Foods Corp. Microchip Technology, Inc. New York Community Bancorp Inc. Northrop Grumman Corp. NSTAR Reed Elsevier Plc Sonoco Products Co. Trinity Industries, Inc. VF Corp. Valspar Corp. Xilinx, Inc. Total $ (c) Security lending collateral is managed by Credit Suisse AG, New York Branch. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) The following is a summary of the inputs used as of January 31, 2011, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
